 In theMatter of SEWELLHATS,INC.andCONGRESS OF INDUSTRIALORGANIZATIONSCaseNo. 10-C-1.363.-Decided January 5,1944DECISIONANDORDEROn October 8, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding," finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set out in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and briefs in support of the exceptions.Pur-suant to notice duly served upon all parties, a hearing for the purposeof oral argument was held before the Board in Washington,D. C., onDecember 16, 1943.Respondent participated in the oral argument.The Union did not appear.The Board has considered the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the respondent's exceptions and brief,and the entire recordin the case,and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner with the additions,exceptions, andqualifications hereinafter set forth.1.At the hearing the respondent was given leave to amend itsanswer to set up a new defense, that the discharges of Boykin Barnettand Willie Dodson and the lay-off of Lovena Johnson were the resultof its financial condition which required a reduction in the pay roll,operational expenses and inventory.To substantiate this contention,which was only one of several defenses offered, the respondent pro-duced at the hearing its Balance Sheet, Statement of Income, Profitand Loss and Analysis of Deficit for the fiscal year endingMarch 31,1943.The respondent also produced Auditor Hunt who testified as1The Trial Examiner granted a motion to dismiss the complaint as to Clifford R.wheeless,an individual,originally named as a respondent.54 N. L.R. B., No. 38.278 SEWELL HATS, INC.279,to the preparation of the above documents, the respondent's financialcondition, and to a conversation which he had with Mrs. Sewell inconnection with auditing the respondent's books.We have considered the foregoing evidence, although it was rejectedby the Trial Examiner, but we find the respondent's contention to bewithout merit.The financial statement referred to above shows thatfor the fiscal year ending March 31, 1943, the respondent sustaineda loss on operations of $4,470.66 and that for the same period its netsales amounted to a total of $276,182.05, the value of finished goods to$71,154.58 and the total inventories to $256,875.25.Auditor Hunttestified that in April 1943 he told Mrs. Sewell that the respondent'sinventory was about five times as much as it should be and that headvised her to cut down the overhead and reduce the inventory.Healso testified that the respondent could have closed its plant for 3 or 4months without thereby adversely affecting its sales.The respondentcompletely failed to show, however, that a program of retrenchmentwas actually embarked upon and that the discharges and lay-off of theemployees named in the complaint occurred in a non-discriminatoryexecution of such a program.On the contrary, the record shows thatno program involving a closing of the plant or a reduction in personnelwas ever inaugurated and that, except for the employees named inthe complaint, no employees were either discharged or laid off duringthe period between May 7, 1943, the date of the first allegedly dis-criminatory discharge, and the date of the hearing.Moreover, therespondent's records show that a number of the employees in thefinishing department, where those discriminated against were em-ployed, worked overtime during June, July, and August 1943.Wetherefore conclude that the defense, that the discharges and lay-off wereattributable to_ the respondent's financial condition, was an after-thought and is without merit.The respond'ent's last minute assertionof a reason for the discharges and lay-off, which is totally differentfrom the other reasons which it advanced and which were found bytheTrialExaminer to be similarly lacking in merit, 'serves tostrengthen our conclusion that the concerted and union activitiesengaged in by these employees was the real reason for the dischargesand lay-off.2.We do not concur in the Trial Examiner's finding that WillieDodson was discharged and Lovena Johnson was laid off for the fur-ther reason that on June 2, 1943, they testified at the hearing in arepresentation proceeding involving the respondent's employees.Theonly evidence bearing upon this issue is to be found in the testimony ofForeman Beck, who testified that Mrs. Sewell was apparently dis-pleased because he gave these employees permission to leave the plantat 12: 30 p. in. although they did not have to appear at the hearing 280DECISIONSOF NATIONALLABOR RELATIONS BOARDuntil 3: 30 p. in., and that on the same afternoon Mrs. Sewell also gavehim orders to assign Elsa Harris to the wool operation, which hadbeen Dodson's regular assignment for over 2 years.However, neitherMrs. Sewell's displeasure nor her orders to assign another employeetoDodson's operation establishes an intent to discriminate againstthese employees for testifying in the representation proceeding.Onthe contrary, the fact that Board Witness Willie Carrithers also ap-peared and testified for the Union at the same hearing, but was notdiscriminated against, leads to the conclusion that respondent did notdiscriminate against an employee merely for testifying.We accord-ingly find that the allegation that the respondent discriminated inregard -to the hire and tenure of employment of Willie Dodson andLovena Johnson within the meaning of Section 8 (4) of the Act hasnot been sustained, and we shall, therefore, dismiss that section ofthe complaint.3.The Trial Examiner found that while visiting the home of em-ployee Davis in May 1943, Myrtie Pattillo told Davis that she hopedthat Davis would not join the Union.This finding is based solelyupon the uncorroborated hearsay testimony of employee Kimbrough.Pattillo denied having made the statement attributed to her and Daviswas not called to testify.Under all the circumstances we disagreewith the Trial Examiner's finding as to the alleged conversationbetween Pattillo and Davis.2ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent Sewell Hats, Inc., Red Oak,Georgia, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the Congress of Industrial Or-ganizations, or any other labor organization of its employees, bydischarging, laying off, or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire andtenure of employment, or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining, or other mutualaid or protection, as guaranteed in Section 7 of the Act.'We also correct the following typographical errors in the Intermediate Report: (a) Atone point, the Trial Examiner found that Barnett "returned to the plant again on June26, 1943."The correct date of Barnett's return to the plant is May 26, 1943(b) TheTrial Examiner gives the date of the union meeting held in Johnson'shouse as June 9,r943.The correct date of the meeting is May 9, 1943. SE`VELL HATS, INC.2812.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Boykin Barnett, Willie Dodson, and Lovena Johnson,immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges;(b)Make whole Boykin Barnett, Willie Dodson, and Lovena John-son for any loss of pay they may have suffered by reason of the re-spondent's discrimination against them, by payment to each of themof a sum of money equal to that which he or she normally would haveearned as wages from the date of his or her discharge or lay-off tothe date of the respondent's offer of reinstatement, less his or her netearnings during said period;(c)Post immediately in conspicuous places in its plant in RedOak, Georgia, and maintain for a period of at least sixty (60) con-secutive days from the date of posting,' notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered that it cease and desist in paragraphs 1 (a) and(b) of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a) and (b) of this Order; and (3)that the respondent's employees are free to become and remain mem-bers of Congress of Industrial Organizations, and that the respondentwill not discriminate against any of its employees because of mem-bership in or activity on behalf of that organization ; and(d)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from this Order, what steps the respondent hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the respondent discriminated in regardto the hire and tenure of employment of Julia Scarbrough within themeaning of Section 8 (3) of the Act, and that respondent discriminatedin regard to the hire and tenure of Willie Dodson and Lovena Johnsonwithin the meaning of Section 8 (4) of the Act.INTERMEDIATE REPORTMr. Mortimer H. Freeman,for the Board.Mr. 0. C. HancockandMr. C. R. Wheeless,ofAtlanta,Georgia, for therespondents.Mr. C. H. GillmanandH. W. Denton,of Atlanta, Georgia, for the Union.STATEMENT OF THE CASEUpon amended charges duly filed on July 31, 1943,by Congress of IndustrialOrganizations, herein called the Union, the National Labor Relations Board,herein called the Board,by the Regional Director for the Tenth Region (Atlanta,Georgia),issued its complaint dated July 31, 1943,against,Sewell Hats, Inc, 282DECISIONSOF NATIONALLABOR RELATIONS BOARDherein called the respondent Sewell and Clifford R. Wheeless,' herein called therespondent Wheeless, alleging that the respondent Sewell had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and (3), and that the respondent Wheeless had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint, accompanied by notice of hearing, were dulyserved upon the respondents Sewell and Wheeless and the Union.With respect to the unfair labor practices the complaint as amended alleged insubstance that : (1) the respondent Sewell discharged Julia Scarbrough on May 7,1943, and Boykin Barnett on May 26, 1943, because they joined or assisted theUnion or gngaged in concerted activities for the purpose of collective bargainingor other mutual aid or protection; (2) the respondent Sewell discharged WillieDodson on June 8, 1943, and Lovena Johnson on June 11, 1943, for the abovereasons and for the further reason that Dodson and Johnson gave testimonyunder the Act, on June 2, 1943, in a representation case before the Board ; 2 and(3) respondent Sewell and/or respondent Wheeless, urged, persuaded and warnedemployees to refrain from joining or remaining members of the Union, offeredrewards to employees for information concerning union activities, questionedand interrogated employees concerning their union affiliation and activities andsimilar activities of other employees, kept under surveillance the meeting placesand concerted activities of the employees, promised employees increases in payfor resigning from the Union and refused to release employees to enable themto secure other employment unless the said employees voted against the Union.Answers were duly filed by each of the respondents, denying that they hadengaged in any of the alleged unfair labor practices.Respondent Sewell in itsanswer admitted that it was engaging in commerce within the meaning of theAct and asserted certain affirmative defenses in respect to the discharges of thefour employees named above, which defenses are discussed hereinafter.Pursuant to notice, a hearing was held from August 16'to 25, 1943, at Atlanta,Georgia before Henry J Kent, the undersigned Trial Examiner duly designatedby the Chief Trial Examiner.The Board and the respondents were representedby counsel, and the Union by representatives, and all participated in the hear-ing.Full opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At theclose of the Board's case counsel for the respondents moved : to strike all evidenceadmitted over their objections ; to dismiss the complaint in its entirety, to dis-miss the allegations of the complaint pertaining to the respondent Wheeless ;and also to dismiss the allegations in respect to the alleged acts of interference,restraint and coercion.The motions were denied without prejudice to laterrenewal.At the conclusion of the hearing, without objection offered, the under-signed granted motions offered by counsel of the Board to dismiss the allegationsof the complaint pertaining to respondent Wheeless and to conform the plead-ings with the proof.Counsel for the respondents renewed all of their abovemotions, except the motion pertaining to respondent Wheeless.The motions arehereby denied.The respondent Sewell also at this time moved to amend itsanswer, which motion is now granted e The parties were afforded, but declined,IAs appears above, Wheeless is a lawyer and an associate counsel' for the respondentsat the hearing2In the Matter of Sewell Hats,Inc.,andCongress of Industrial`Organizations,50N. L. R B 883.2The amendment alleges, in substance, that in addition to the reasons stated in itsoriginal answer pertaining to the discharges that the said employees were discharged orlaid off for the further reason that the financial condition of the respondent forced it tocurtail its working force. SEWELL HATS, INC.283an opportunity to argue orally, before the undersigned.The respondent askedleave to file a brief and was granted 15 days time to file it.No brief has beenreceived by the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSewell Hats, Inc., is a Georgia corporation engaged in the manufacture ofmen's and boys' neckties, straw and wool hats at Red Oak, Georgia.During 1942the Company purchased raw materials valued in excess of $50,000, in excess of50 percent of which was shipped from points outside the State of Georgia.Duringthe same period the Company manufactured finished products valued in excess of$100,000, more than 51 percent of which was shipped to points outside the Stateof Georgia. It was stipulated on the record that the respondent Sewell wasengaging in commerce within the meaning of the Act.H. THE ORGANIZATION INVOLVEDThe Congress of Industrial Organizations is a labor organization admittingto membership employees of the Company. The parties stipulated that it was .a labor organization within the meaning of the Act.III.THEUNFAIR LABOR PRACTICESA. Chronologyof eventsDuring the latter part of January or early in February 1943, Mrs. WillieDodson, Mrs. W. H. Astin, Lovena Johnson and Willie Carithers asked Beck,foreman of the finishing room in the respondent's plant, to request Mrs. R. A.Sewell, herein called Mrs. Sewell, the president and general manager of thebusiness, to grant them pay increases.Beck informed them, later in the day,that Mrs. Sewell told him she could not grant their requests.The following daythey asked Beck to tell Mrs. Sewell that they would like to talk to her. Subse-quently Mrs. Sewell met them in the tie room.'At this meeting Lovena Johnson,who acted as the spokesman of the group, toldMrs. Sewellthat all of them wererequesting wage increases, or a reduction of their piece rate quotas to permitthem to earn more than the minimum hourly rate of pay.Mrs. Sewell told themthat wages had been frozen, but said she would ask her auditor to advise herconcerning'the matter.The above group, who at the time were only speaking for themselves, thendecided to form a union among the employees in the plant. They asked JuliaScarbrough,also a finishingroom employee, to ask her husband, a C. I. O. mem-ber, to request the Union to send a representative to the plant to discussorganiza-tion with the employees.receiving and shipping clerk, to assist them and to act as a leader in the proposedunion organization.On May 3, 1943, Kimbrough told Myrtie Pattillo, secretarytoMrs. Sewell, that the employees were organizing.Pattillo related the con-versation to Mrs. Sewell and the same nightMrs. Sewellasked her son, R. A.Sewell, Jr., Foreman Beck, Foreman Robinson and Pattillo to attend a conferencein the plant office.She sent for Kimbrough to interrogate her in thepresence of*The necktie department. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe above supervisors concerning the statements that Kimbrough had made.Mrs. Sewell said that she called Kimbrough back to "verify" Kimbrough'sremarks to Pattillo concerning the formation of a union in the plant.On a Monday morning in the latter part of April or early in- May, Scarbroughinformed the group interested in a union organization, that Charles H Gillman,Regional Director for the C. I. 0, would meet with them at the employees' gateat the noon lunch hour.Gillman did not appear on that day and Dodson calledhim on Thursday, May 6, to arrange for another meeting. Gillman agreed tomeet them at the employees' gate during the lunch hour on May 7, 1943, andadvise them concerning a union organization.On the morning of May 7, Dodson informed Johnson and Scarbrough of herprevious conversation with Gillman and the three of them proceeded to invitesome of their fellow employees to meet the union representative.Gillman, accompanied by another union representative named Thomas, droveto the plant on May 7, and met a number of the employees at the back gateof the plant during the lunch hour on that day. Employees Dodson, Johnson,Scarbrough, IreneWingo, Astin, Carithers and Florie Smith comprised thegroup who went out to talk with Gillman. They spent approximately a halfan hour in discussing the situation with him.At the time they arranged tohold a meeting at Lovena Johnson's house on Sunday afternoon, May 9Gillman gave Scarbrough a number of union application cardsHe thenasked her to go over to a group of colored employees who were sitting nearthe plant gate to ask them to join the Union and attend the meeting at John-son's house on the following Sunday. Scarbrough did so and some of themattended the meeting at Johnson's house on Sunday, May 9.Shortly after they returned to the plant Scarbrough was informed by Fore-man Beck that Mrs Sewell intended to terminate her employment at the endof the day.Later in the afternoon she was given her release papers. Justbefore closing time on the same day Mrs Sewell told Back to tell the employeesin the finishing room that the department would be closed on Monday, May 10,1943.On Sunday, May 9, Mrs Sewell called Beck on the telephone, and re-quested him to notify the finishing room employees not to return to work untilnotified.The finishing department remained closed for the entire week ofMay 10, 1943.On June 9, 1943, at the union meeting held in Johnson's home, Johnson,Scarbrough, Dodson, Carithers and Astin made arrangements to call on someof the employees, who had not attended the meeting, to solicit them to jointhe Union.On the following morning, Monday, May 10, this group started outin an automobile to call on some of the respondent's employees. They pickedup Boykin Barnett, a colored employee, to point out to them homes of thecolored employees.They called at the homes of several colored employees andBarnett solicited these employees to join the Union.Barnett, who worked as a blocker in the finishing department, had injuredhis hand during the week the department shut down and was unable to resumework when the department reopened on May 17, 1943He went to the plantto report his injury, a day or two after operations had been resumed, and saidthat he would report for work when able to use his hand.He returned to theplant again on June 26, 1943, after his injuries had healed and told Mrs.no work for him to do and ordered Foreman Beck to tell him that he wasdischarged because another man had been given his job.On June 2, 1943, the representation hearing above mentioned, in whichre-spondent Sewell and the Union herein were parties, was held in Atlanta.Dodson, Johnson and Carithers were called as witnesses by the Union to testify SEWELL HATS, INC.285at the hearing.On June 3, Johnson's sewing machine broke down and shewas unable to continue working for the balance of the day. She reported towork again on Friday, June 4, on which day mechanics from the Singer Sew-ingMachine Company attempted to repair the machine, but were unable toget it in working order. The machine was repaired on Sunday, June 6. Dodsondid not report for work on Monday, June 7, but testified that she failed toreport because she had understood that she was not to return until the re-spondent notified her that the machine had been repaired.Mrs. Sewell testi-fied that she had requested Dodson to report for work on Monday morning.Dodson went in to work on Tuesday morning at which time she was discharged,allegedly, because she had not come in to work on Monday and showed a lackof interest in her work.Lovena Johnson was laid off on June 11, 1943. The reason given, for herlayoff,was that work was slack. Since that time she has been recalled andgiven 3 days work at the plant prior to the opening of this hearing.B. Interference, restraint and coercionIn the latter part of April or early in May 1943, Willie Dodson and Mrs. W. H.Astin employees in the finishing room, told Gertrude Kimbrough, the receivingand shipping clerk in the plant, that they intended to organize a Union amongthe employees and asked Kimbrough to act as a leader in the campaign.On the night of May 3, 1943, when Kinibrough was leaving the plant, she sawMyrtie Pattillo,Mrs. Sewell's secretary, sitting in her automobile near theplant gate.Kimbrough went over to the car and asked Pattillo, "I wonderwhat will become of the Union this time?"' Pattillo expressed surprise andasked if the employees were attempting to form a union.Kimbrough then toldPattillo that some of the employees had asked her to be one of the leaders in theproposed organization.Pattillo went into the plant and told Mrs. Sewell whatKimbrough had told her whereupon Mrs Sewell asked R. A. Sewell, Jr., Pattilloand Foremen Beek and Robinson to come to the office. She then sent the janitorto Kimbrough's home to ask her to come to the office. Foreman Beck testified,without contradiction, that before Kimbrough arrived, Mrs. Sewell asked him,"What is wrong in the finishing room?" Beck replied, "Nothing that lie wasaware of," whereupon Mrs. Sewell said, she had heard that the girls were forminga union.Kimbrough testified, without substantial contradiction, that when shearrived, Mrs Sewell asked her what knowledge she had concerning union activ-ities in the plant.Kimbrough then repeated what she had told to Pattillo.Mrs Sewell then asked her who among the employees had asked Kimbroughto be a leader in the union activities.Kimbrough did not state any names, butsaid they were employees in the finishing room.'Mrs Sewell testified that heronly purpose in sending for Kimbrough was to "verify" what Pattillo had toldher concerning her conversation with Kimbrough.Whatever the purpose mayhave been at the time, it is obvious that the effect of such conduct by an employerwould discourage proper union activities by employees.Lovena Johnson testified that Willie Dodson, Florie Smith, Ruth Webb andJohnson were driving home from work one night and saw the plant janitor,Solley, on the road.They stopped and Johnson asked him to attend a Unionmeeting at her home that night. Solley told them he had originally been in5Kimbrough testified, that several years previously when R A. Sewell now deceased, waspresident of the company an attempt, to organize the plant failed"Kimbrough testified that R A Se sell, Jr , told her at the time that she did not haveto talk unless she wanted to and that Foreman Robinson stated, that any employees underthe act had a right to organize if they wanted to do so. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDfavor of the Union, but later changed his mind, "Because Mrs. Sewell said thatanybody .that joined the Union would be without work." Solley gave no testi-mony at the hearing.Mrs. Sewell testified that she had never discussed theUnion with any employee after the Kimbrough incident discussed above, butdid not specifically deny having made a remark similar to that attributed toher by Solley. In view of the Kimbrough incident and other matters discussedherein, such as the discharge cases of Barnett and Dodson and the lay-off ofJohnson treated below, the undersigned concludes that Mrs. Sewell made thestatement attributed to her, as stated by Solley.Such a remark by an employerclearly constituted interference with the right of employees to organize withinthe meaning of the Act.As appears above, the finishing department was closed from Monday, May 10to Friday, May 15, 1943. On May 10, employees Dodson, Johnson, Carithers,Astin, Scarbrough and Barnett called at the homes of employees to solicit themto join the Union. In the afternoon, Scarbrough and Dodson saw Pattillo, Mrs.Sewell's secretary, driving around in the colored section, which they had earliervisited.?On the morning of May 11, 1943, Pattillo stopped at the home of Bar-nett's mother-in-law, Kelly Glass, told Glass to ask her two sons, who were em-ployed at the plant, not to join the Union and also told Barnett, who was pres-ent, not to join it, because Mrs. Sewell did not want a union in the plant.8Kim-brough testified that employee Davis told Kimbrough that Pattillo had visited herhome in May 1943, and told Davis that she [Pattillo] hoped that Davis would notjoin the Union, because Mrs. Sewell wanted to run the plant as her deceased hus-band had previously run it [obviously meaning without a union].Davis was notcalled to testify.Pattillo, a witness for the respondent, denied that she talkedwith employee Davis concerning the Union, but admitted visiting the Davis homein May to inquire about the condition of Davis' children who had been ill. Inview of the Kimbrough incident and the Glass-Barnett incidents discussed above,together with a consideration of all other evidence in the record, the undersignedaccepts Kimbrough's version of the incident as credible and accordingly finds thatPattillo asked Davis not to join the Union.Samuel Sprayberry was employed as a carpenter and handy man.He spentconsiderable time working in the box department and testified that Leon Cospersupervised his work in that department. In addition to Cosper, there are twoemployees regularly employed in the department and during busy periods twoor three others worked under Cosper's supervision.Although Cosper 'spendsmost of his time on manual labor he is paid a salary of $30 per week, while theother employees are paid on an hourly basis. Sprayberry testified that duringthe week beginning May 10, 1943, Mrs. Sewell told him to work overtime to helpCosper and several other employees move a hot bogs Sprayberry testified thatwhile on this job, Cosper told him not to join the Union, if he wanted to hold hisjob.Cosper denied-having made the above statetment to Sprayberry. Sprayberryimpressed the undersigned as a truthful witness, while Cosper was evasive andargumentative in giving his testimony.10The undersigned accepts Sprayberry'stestimony as credible and true.4Pattillo admitted calling at some of the homes of colored people at about this time,but said she had gone there to hire some of them to work for her.S The facts supporting this finding are discussed below, in the discharge case of BoykinBarnett.This article was a metal heating cabinet used in connection with the processing ofhats.10Among other things he admitted on cross-examination that he may have told thefield examiner for the Board that he was a foreman,but that did not make him one. SEWELL HATS, INC.287The respondent Sewell contends that Pattillo and Cosper were not supervisoryemployees and that therefore it is not responsible for their statements oractivities.R A. Sewell, the deceased husband of Mrs Sewell, had been the presidentand managing head of the business until his death in January 1940, when Mrs.Sewell succeeded him.Pattillo had been secretary to R A. Sewell for manyyears and has continued to act in the same capacity for Mrs. Sewell, sinceher husband's death.Pattillo had authority to sign company checks duringMr Sewell's lifetime and still continues to exercise this authority and togetherwith Mrs Sewell occupies a private office in the plant. Foreman Beck testifiedthat on occasions when Mrs. Sewell has been away from the plant on business,or other trips, Pattillo came into his department to give him his orders andthat he also went to her for instructions.Dodson testified that on one occa-sion when Mrs. Sewell was in Boston, Massachusetts, Pattillo was in the fin-ishing department.Dodson felt ill at the time and told Pattillo.The latterthen said, "You get up and go home.," Before leaving, Dodson told ForemanBeck what Pattillo had told her and Beck did' not question Pattillo's authorityto excuse DodsonPattillo denied having any supervisory authority and saidthat she only acted as an intermediary for Mrs. Sewell in transmitting orders.In addition to the facts mentioned above tending to show the supervisorycapacity of Cosper, Foreman Beck testified that Cosper was foreman of thebox department and ordinarily had four or five employees working under hissupervision.In the instant case the employees of the respondent Sewell could have re-garded Pattillo's and Cosper's statements only as emanating from the respond-ent, in view of the positions they occupied as shown by this record"Upon a consideration of the above, the undersigned finds that the respondentSewell has interfered with, restrained and coerced and is interfering with,restraining and coercing its employees in the rights guaranteed in Section 7 ofthe Act.C.The dischargesBoykin Burnettworked in respondent's plant for approximately a year anda half, substantially all of which time he worked as a hat blocker under Fore-man Beck in the finishing room.Beck testified that Barnett was a goodblocker'Z steady and dependable, who always earned or exceeded the minimumwage and that after he was replaced two men were required to get out thesame amount of work that Barnett had previously produced alone. There hadbeen no complaints concerning his work brought to Barnett's attention.Barnett had taken a very active part in organizing the colored employees.- OnMay 10, 1943,33 he spent the entire day driving around with a white organizing"SeeInternationalAssociationofMachinists, Tool and Die Makers Lodge No. 85 v.National Labor Relations Board,60 Sup. Ct. 721, enf'g ,Matter of the Zenith CorporationandInternational Union, United Automobile Workers of America, Local No. 459,8 N L R. B.621: Central Greyhound Lines, Inc. of New York and Brotherhood of Railroad Trainmen,et al , 27 N L R. B 976.12Foieman Robinson, the supervisor in the wet room, where the raw materials wereprocessed into unfinished hats, testified that he had observed Barnett at work and thathis work was not satisfactory according to acceptable standards of hat making but couldnot say that Barnett was not following the orders of Foreman Beck.He further testified,in substance, that the, efficiency in the plant as a whole fell below the ordinary standardsimposed in bat manufacturing plants.13As noted above the finishing room In the plant was not operating for the entire weekof May 10. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDDcommittee of the Union for the purpose of soliciting the colored employees tojoin it.While the committee were out on this mission they observed Mrs MyrtiePattillo, the secretary of Mrs. Sewell, also driving around in the sections wherethe colored employees lived.On May 11, between 7 and 8 a in., Pattillo called at the home of Kelly Glass,the mother-in-law of Burnett.Barnett at the time was boarding with KellyGlass and testified that he was present during a conversation held between Mrs.Pattillo and Kelly Glass at the time.He testified that Glass had two sonsemployed at the plant and said that Pattillo asked Glass to tell her sons not tojoin the Union.Pattillo then asked him "who were the ladies you were drivingaround with" [yesterday]. "* * * was it Mrs. Scarbrough in there" and whenhe replied in the affirmative, Pattillo asked him if he knew that Scarbrough hadbeen fired on the preceding Friday. It was raining at the time and when Pattillowas leaving, she offered to drive him to the car lineBarnett further testifiedthat on the way she said "Boykin, don't you join that Union," that it wouldmake Mrs. Sewell awful mad. Pattillo denied that any conversation had oc-curred as testified to by Barnett, and testified that she only stopped at the Glassplace to ask Kelly Glass to recommend a laundress and that she couldn't recallany conversation with Glass concerning the Union.Foreman Beek testifiedwithout contradiction that he was working in the plant during the week hisdepartment was closed down and that on Tuesday morning May 11, Mrs. Sewellcame into the finishing department and said "I think I will let Boykin (Barnett)go."I said "we need him bad; these other blockers can't get [out] the hats weneed" and she turned away and walked offWhen it is considered that PattilloinformedMrs. Sewell about the information Kimbrough had given Pattilloconcerning the Union activities which led to Kimbrough being called into the officeto "verify" the latter's remarks to Pattillo a fair inference is raised that Pattilloalso informed Mrs. Sewell of Barnett's Union activities on May 10.A considera-tion of the above facts, together with other evidence in the record and hisobservation of the witnesses, has convinced the undersigned that the testimonyof Barnett concerning the remarks-of Pattillo, at the Glass home, on May 10, wascredible and true.'A few hours after he had been talking with Pattillo on May 11, Barnett in-jured one of his hands while chopping wood and was unable to resume his workat.the plant when the finishing department reopened on May 17. On Tuesday, May18, he visited the plant and reported to Pattillo that his injury prevented himfrom working until his hand healed. She told him to report back when he wasable to workA few days later he went back and spoke to Mrs. SewellHetestified, without contradiction, that he told her that the doctor said it would be atleast a week before he could work and testified that she said, "well come backwhen your hand gets better and you can go to work."He further testified thaton May 26, the following day, he,went back to the plant, told Mrs. Sewell thatthe doctor said he could return to work and that she then said, "I am sorry, Ihave no work for you to do." Beck testified as follows concerning the discharge :...Mrs. Sewell came to me and told me, she said, "Boykin is up yonder,and I think we will let him go." And she said, "come on," and I went on withher, and Boykin was there on the steps, and she said, "Tell Boykin we havereplaced him" and we had.We had put another man in his place."Beck further testified, without contradiction, that no employee in the plant hadbeen discharged because of illness during the last 7 years.On May 27, the dayafter his discharge Barnett returned to the plant and asked Mrs. Sewell for acopy of his separation paper and his request was refused14Leroy Glass anotheremployeewho had workedon a blocking operation in the wet roomwas placed on Barnett's job. SEWELL HATS, INC.289The respondent Sewell contended, that Barnett was injured outside of itspant while not engaged in the service of the respondent which injury preventedhim from carrying on his duties as an employee and that the respondent assignedanother employee to do his work. In view of the fact that Barnett's injurywould only prevent him from working for a short time and that the respondenthad never previously discharged any employee absent from work by reason ofillness, the undersigned does not accept this as the real reason for his dischargeFrom the above, it is clear that Barnett was outstanding for his Union activitiescharged for engaging in these activities.1Villae Dodsonhad been regularly employed in the plant for about 71/2 years andfor the past 21/2 years of her employment she was operating a machine in thefinishing department which sewed the sweat bands on wool hatsAs above mentioned Dodson was one of the group who approached Mrs Sewellin February 1943, to ask for wage raises.This action on the part of Dodsonwould tend to indicate to Mrs. Sewell that Dodson had taken part in the subse-quent union activitiesThe facts above show her to be outstanding among theemployees for such activities.On June 2, 1943, the representation case, in which the Union and the respondentwere concerned, was heard in Atlanta.On that morning Dodson, Johnson andCarithers asked Foreman Beck for permission to take the day off, in order to at-tend the hearingBeck told them he could not excuse them without permissionfrom Mrs. Sewell, who was not in the plant at the time.Later on the same morn-ing, Lillian Ford, the bookkeeper, came into the department and told Beck thatthe three girls had been subpoenaed by the Union, to give testimony at the hear-ingBeck told Ford to tell them that they might leave and they left the plantat 12: 30 p. m. Beck testified, without contradiction, that Mrs. Sewell calledhim shortly after and asked if the three girls had left the plant.Beck told herthat they had gone, whereupon she said that they did not have to appear at thehearing until 3: 30 and that they should have worked until 3 p. in.Beck also testi-fied that she called him again in a few minutes and told him to put employee Wingoon the operation performed by Sissons, to put Sissons on the machine Elza Harriswas operating, and to assign Harris to the wool sweat operation, which latteroperation had been Dodson's regular assignment for over 2 years.Beck saidthat he told the operators to take over the work as requested by Mrs. Sewell andthatWiago and Sissons did so, but that Harris was not started on the changedassignment.He further testified that about 5 minutes before quitting time, Mrs.Sowell called'again and asked him if he had made the changes ordered.Beck'suncontradicted testimony concerning the conversation between them on this oc-casion was, as follows :"Did you make those changes?" and I said "Not all of them," and she said,"Why not?", and I said, "I won't make those changes," and she said, "Imean for you to make them, I want you to go back and stop Elza Harris,stop her before she leaves the plant and keep her there tonight and teachhere how to sew in sweats " And I said, "I won't do it. If you want some-body to teach her to do it, you can get somebody else to do it, and I willjust quit this afternoon." i5On June 3, 1943, the following day, Dodson's machine broke down shortly afterlunch.Altogether there were five machines on which the wool sweat operationcould be performed.Mrs. Harris, a trainee on the wool sweat operation was"Beck's resignationbecame effectiveon thisdate, June 2, 1943, and be is no longeremployed at the plant.567900-44-vol. 54-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDworking on one of them and this machine was the only one in good operatingcondition.Mrs. Sewell told Dodson to check out and come in to work on thefollowing morning.On this day, Friday, June 4, two Singer Sewing MachineCompany mechanics came to the plant and worked on Dodson's machine, butwere unable to repair it.Dodson testified that one of the repairmen told Mrs.Sewell-"The man that'you want is Mr. Turner, he is in Birmingham and he won'tbe back until Monday."Herbert Cain, one of the repairmen, testified that theytold Mrs. Sewell that Turner was the only man in the local Singer organization,who could fix the machines, and said Turner was in Birmingham, but expectedin over the week-end and would probably come out on Monday [May 7]. E. C.Cain, the other repairman, testified that he told Mrs. Sewell, Turner was familiarwith that type of machine, but that he was in Birmingham and would come out as,soon as he returned, and that something was said concerning overtime.Healso testified that he told Mrs. Sewell he was sure that Turner would be thereon Monday.Dodson testified that after the above conversation with the Singermechanics, Mrs. Sewell told her "Willie, go home and I will tell you when tocome back to work." Carithers, a Board witness, testified that she was workingabout 8 feet away from the place where Dodson and Mrs. Sewell were standing,just before Dodson left on Friday, and heard Mrs. Sewell tell Dodson, "Willie,I am just as sorry as I can be about this, but all I know for you to do is to checkout and I will call as soon as the machines are ready."Employee Astin, also aBoard witness, testified that on that Friday afternoon she heard Mrs SewelltellWillie to go home and wait until she called her.Mrs. Sewell testified thatshe told Dodson, before the latter left, on Friday, "Well, I will assure youthat I will have this machine working by Monday morning, and you be backat that time."Ethel Thomas, a witness called by the respondents, testified thatMrs. Sewell, told Dodson that' she would have the machine repaired over theweek-end and for Dodson to come in to work on Monday morning.Mrs. Sewell'sson, R. A. Sewell, Jr., also testified that he heard his mother tell Dodson to come inon Monday morning and that the machine would be ready to work on. Themachine was repaired by Turner on Sunday, June 6, 1943.J-Dodson testified that on Monday morning, June 7, she decided to go to Atlantasince she had not been notified to come in before leaving home at 9 a. m'0She told her sister-in-law, who also worked at the plant, that she was going toher doctor's office.That night her father-in-law, Tom Dodson, told her that Mrs.Sewell had called about noon and had asked him where Dodson was.He testi-fied, without contradiction, concerning the telephone conversation, as follows :She [Mrs. Sewell] asked me where Willie was at, and I told her she hadgone to the doctor and she said that she was supposed to come into workthat morning, and I told her that Willie said she was to let' her know.Well, she said,"There could have been a misunderstanding then.""The testimony of the two Cains, the repairmen from the Singer MachineCompany, concerning their conversation with Mrs. Sewell on Friday, indicatesthat at the time they were uncertain when Turner would return from Birming-ham to repair Dodson's machine. Because of their uncertainty it is conceivablethat Dodson having overheard the conversations may have misunderstood Mrs.Sewell's instructions.Also, Mrs. Sewell, in her telephone conversation with TomDodson on Monday noon, admitted "There could have been a misunderstandingthen."After considering' all of the above testimony the undersigned concludesthat Dodson understood that she was to be notified when her machine was re-10Dodson testified on cross-examination that she had originally intended to stop at herdoctor's office, but changed her mind and went shopping instead.17 Italics supplied. SEWELL BATS, INC.291paired and that her absence from the plant on Monday was due to a misunder-standing of her instructions, rather than a deliberate refusal to follow them.Willie Mae Brooks, a clerk in the plant office testified that she called Dodsonon the telephone about 8 o'clock on Monday morning but received no answer.Mrs. Sewell asked Florie Smith, Dodson's sister-in-law, who lived with Dodson,where the latter was and Smith told her that Dodson had gone to the doctor'soffice.Smith was ill and checked out of the plant about 9 a. m. after gettingpermission from Mrs Sewell to leave. At the time Mrs Sewell did not requesther to tell Dodson that she wanted her.The respondent called the doctor'soffice several times on Monday and learned that Dodson had" not been there.Dodson reported for work on Tuesday morning, June 8, 1943, and testifiedthat on her way to her machine she met Mrs Sewell, whereupon the lattersaid, "Willie,where were you yesterday?"Dodson replied, "I went to At-lanta."Mrs Sewell then asked her, "Didn't I say that machine would be readyfor you Monday morning?" and Dodson replied, "No, you said that you wouldcallme when you had it fixed " According to Dodson, Dirs. Sewell then toldher to come to the office with her and on arriving there Mrs. Sewell told thebookkeeper, "Mrs. Ford, give Willie her separation papers."Dodson receiveda copy, and the reason given for her discharge was "not interested in herwork and off without permission."Mrs. Sewell's testimony concerning theconversation in the finishing room substantially agreed with that of Dodson,but Mrs. Sewell further testified that after arriving in the office, she told Dod-son that she had been absent without permission and was not interested in'herwork and then asked Dodson where she.had been on Monday, whereupon thelatter told her that she had gone to see her doctor to take a hypodermic.78She also said that Mrs. Ford was passing by at the time and she told Fordto write out separation papers for Dodson.Dodson testified that during her 71/2 years employment for the respondent, shehad been absent from work on a few occasions. On most of these occasions shehad notified Foreman Beck that she was staying out, but she also said that shehad not notified him concerning such absences on a few other occasions and hadnever been reprimand@d. She also testified that she never heard of any plantrule or policy concerning penalties to be imposed on employees who were absentwithout permission.Foreman Beck also testified, in substance and withoutcontradiction, that Dodson had never remained away from the plant, exceptingwhen ill, if there was work for her to do, during the entire period that he wasforemanHe also testified that he had never been told of any company rulepertaining to absenteeism and said, no employee had ever been discharged forbeing absent from work without permission 19Mrs. Sewell testified, in substance,that a general plant rule provided that discharge was the penalty for absencefrom work without permission, but also admitted that no such rule had everbeen posted in the plant or that the employees generally been 'given verbalnotice of the rule.She could only name one employee, Ulysses Ooefield, who11Dodson was not called for rebuttal and this testimony by Mrs. Sewell is uncontradicted.However, a consideration of the testimony given by both Sewell and Dodson, concerningthe conversation between them in the finishing room convinces the undersigned thatSewell had determined to discharge Dodson before they went to the office.From a con-sideration of all of the evidence pertaining to Dodson's case the undersigned concludesthat the Monday incident, and its collateral connections, was not the real or motivatingfactor that caused her discharge.11Beck also testified that Alvin Mafett, a blocker working in his department, had fre-quently been away from work and failed to report the cause of absence.He said thathe had complained about Maffett's absences on numerous occasions to Mrs Sewell, who,would then call Maffett's home to ascertain the cause.Beck said he had never beentold to reprimand Maffett and that Maffett had not been discharged. 292DECISIONSOF NATIONALLABOR RELATIONS BOARDhad been discharged for its violation.Coefleld was not discharged until July1943, nearly a month after Dodson's dischargeThe undersigned concludes fromthe above, that such a rule had never been established or enforced in the plant.Under the circumstances set forth the undersigned cannot accept the reasonsgiven by Mrs. Sewell, for Dodson's discharge.She was shown to have been acompetent employee for over 7 years and was regularly engaged on the sameoperation in the plant for the last 21/: years. It is significant, that when Dodsonwas called away for a short time on June 2, 1943, to testify at the representationhearing, Mrs Sewell ordered Foreman Beck to keep employee Harris in the plantafter working hours to teach her the operation which Dodson regularly performed.It is likewise significant that Dodson should be summarily discharged because ofan alleged single day's absence from work without permission, in the absenceof a plant rule providing such a penalty.No contention was advanced thather work was unsatisfactory.There can be no doubt that the respondent knewof her Union activities, for Dodson had been subpenaed to testify, on behalfof the Union, on June 2, 1943, in the representation case involving these parties.Also Dodson was outstanding as a Union leader in the organizational activitiesamong the employees in May.Moreover, as shown above, her participation inthese activities were so openly conducted, that a fair inference arises that therespondent was aware of them. The undersigned concludes and finds that therespondent Sewell discharged Dodson because of her union activities and alsobecause she has given testimony at a Board hearing held under the provisionsof the Act.Lovena Johnsonhad been regularly employed in the finishing department forapproximately 2 years, before her lay-off on June 11, 1943Until November 1942,she had performed nearly all of the operations involved in the finishing of woolhats.At this time Janie Gerald, [also named as Jarrell in the record] theregular straw hat operator terminated her employment and Johnson was as-signed to that work.The volume of straw hats manufactured was comparativelysmall and work on them was only carried on from November to June, while thewool hat production was continuous throughout the year.Even during thestraw hat season, there was not always enough work available to keep JohnsonemployedAt these times, she was transferred to operations on wool hats.From January to June 1943, about one fourth of her wages were earned on woolhat operations.Also during this period, when production demands exceededDodson's capacity to sew sweat bands on wool hats Johnson had been assignedto assist in that operation.On June 11, 1943, she was laid off and told thatthe reason was "lack of work." 20As shown above, Johnson was the spokesman for the employees who askedMrs. Sewell for wage increases in February 1943, which fact leads the under-signed to conclude that Mrs. Sewell would associate the advent of the Unionwith Johnson.Also Johnson was outstanding for her activities on behalf ofthe Union and permitted her home to be used to hold union meetings in.More-over, as in Dodson's case, she was a witness for the Union at the representationcase before the Board.Hence there can be no doubt that the respondent, Sewellhad knowledge of her union activitiesRespondent Sewell contended that Johnson was laid off because the straw sea-son was over and also that Johnson had requested a vacation to visit her mother,° Despite the fact that the straw hat season was practically over on June 8, 1943, whenDodson was discharged, Mrs. Sewell then started training employee Elza Harris to per-foiin the wool sweat band operation, although Johnson, an experienced operator, wouldso soon be available to handle the workAlso subsequent to Johnson's discharge, a newemployee named Novice, was hired to work regularly in the finishing department, whereasJohnson was only given 3 days work fioni June 11 to the time of the hearing.If SEWELL HATS, INC.293who'resided in Texas.As to the latter contention Johnson had told Beck, in May,that after the work on straw hats was over she wished to take two weeks offto visit her mother.Nothing had been said by Johnson to warrant a beliefthat she intended to remain away for an extended period.From the above the undersigned concludes and finds that Lovena Johnsonwas laid off on June 11, 1943, because she had engaged in concerted union activ-ities and also because she had given testimony as a witness, for the Union, at ahearing before the National Labor Relations Board on June 2, 1943.Upon a consideration of the above and all other evidence in the record, theundersigned finds that Boykin Barnett and Willie Dodson were discharged andLovena Johnson laid off by the respondent Sewell on the dates above mentioned,and that the respondent Sewell has since refused to reinstate them because of theiractivities on behalf of the Union and for the further reason that Willie Dodsonand Lovena Johnson gave testimony under the Act at a National Labor RelationBoard hearing, thereby discouraging membership in the Union and interferingwith, restraining, and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act.D. The alleged discriminatory dischargeJulia Scarbrough began her employment on February 16, 1943. She inspectedhats for the first week and a half of her employment and was then assigned tooperate a small printing press.This work did not take all of her time and whennot operating the press she went back to inspecting hats.There had been nocomplaints concerning the quality of Scarbrough's work, or her productionEarly in April 1943, a friend of Scarbrough offered to get her a position at theCandler Warehouse, the United States Quartermaster Depot in Atlanta. Shortlythereafter, she told Foreman Beck, Mrs. Sewell, and the employees generally thatshe expected to get this position in the near future and would quit when told toreport for her new work 81 She received her appointment to the government posi-tion on June 5, 1943, and still continues to hold it.Scarbrough was not with the employees who went to Mrs. Sewell in February1943 to request wage increases, but later when they decided to organize theyasked Scarbrough to request her husband, a C. I O. member, to send a unionrepresentative out to the plant to advise them concerning organization.She wasone of the group who met Gillman, the C I O. representative at the plant gateduring the lunch hour on May 7, 1943On this occasion, after receiving a numberof application cards from Gillman, Scarbrough went over to a group of coloredemployees seated near the gate, asked them to join the union and also invited themto attend a union meeting at Lovena Johnson's house on Sunday, May 9'281Scarbrough testified that she told Mrs Sewell in April that she expected to get agovernment position and would leave when she received notification.She said that Mrs.Sewell told her, "ire hate to lose you, I wish you would stay with us. Stay as long asyou can "Mrs Sewell testified that Scarbrough gave her a 2 weeks' notice that she wasgoing to quit and at the time said that she was going to get a job at the Candler Ware-house.Y.H Hayes,a salesmanfor the company, also testified that on or about April12, 1943, Scarbrough told him that the was working out her notice, because she was leavingto take a better JobFrom the above the undersigned concluries that Scarbrough didgive a notice of an intention to quit, but had not stated a definite time and hoped to con-tinue on her work until the new position was available.reEmployees Scarbrough, Dodson, Carithers, and Wingo testified that while they weretalking to the union representatives at the gate, Mrs. Sewell's son, Hugo, drove throughone or more tines and passed within a few feet of themSewell testified that he usuallygoes home to lunch at noon and may have passed the group, but if he did, paid no atten-tion, because the employees are usually gathered there at noon time and that be did notknow until the hearing that the employees had gathered there to meet union organizers 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly after returning from lunch on the same day Foreman Beck went up tothe office and upon his return told Scarbrough that Mrs. Sewell was terminatingher employment that day. Scarbrough went to the office and testified withoutcontradiction, to a conversation with Mrs. Sewell, as follows :Are you letting me go this afternoon? She said, "Yes today is as good asany- other time to let you go, you know that you told me that you werethinking of going to work for the Government." I told her that I hadmentioned it and said, "I have not gone yet" and would like to stay untilthey called me . . . "If you let me go this afternoon, I will be withoutwork" . . . She said, "I have a man coming in here in your place that hashad some little experience in printing."Mrs. Sewell denied that she had any knowledge of the meeting with the unionorganizer at the plant gate, until she heard the testimony at this hearing.Hugo Sewell, a 20-year-old son of Mrs. Sewell, who worked part time aroundthe plant as a machinery repair man took over the printing work.He was not onthe regular plant payroll, but his mother paid him for the work he did at theplant.He had taken a course on printing at high school and said that he printedthe school paper on a press similar to that one used in the plant.A consideration ofthe above has failed to convince the undersigned thatScarbrough was discharged for union activities.Scarbrough had told Mrs.Sewell in April that she expected to leave for a better job.Under the circum-stances,Mrs. Sewell might be expected to give the work to her son, especiallysince it was work he was already fitted to perform.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section,I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V THE REMEDYHaving found that the respondent Sewell, by its anti-union statements andactions, interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, the undersigned will recommendthat the respondent cease and desist therefrom and take certain affirmativeaction designed to effectuate the policieg of the ActSince the undersigned has also found that the respondent Sewell discriminatedin regard to the hire and tenure of employment of Boykin Barnett, Willie Dodson,and Lovena Johnson, the undersigned will recommend that the respondent Sewellreinstate Barnett, Dodson, and Johnson, and each of them, to his former orsubstantially equivalent position, without prejudice of his seniority and otherrights and privilegesIt will be further recommended that the respondent Sewellmake whole Boykin Barnett, Willie Dodson, and Lovena Johnson for any lossForeman Beck, who quit his job under the circumstances shown above, testified that hepassed the group on his way to lunch and said he did not consider the gathering anythingunusual and did not know until several days later that the employees had been meetingwith union organizers. In view of Beck's testimony the undersigned accepts Sewell'stestimony above as credible and true.Scarbrough testified that when she went over totalk to the colored employees she saw the bookkeeper,Lillian Ford,looking out of a backplant window.Ford denied observing Scarbrough and also denied discussing the matterwith Mrs. Sewell.Ford impressed the undersigned as a trustworthy and truthful witnessand he accepts her testimony as being true. SEWELL HATS, INC.295of pay they may have suffered by reason of the respondent Sewell's discriminationagainst them, by payment to each of them of a sum of money equal to the amountwhich he normally would have earned as wages from the date of his discharge tothe date of the respondent's offer of reinstatement, less his net earnings 23 duringsaid period.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS OF LAw1.Congress of Industrial Organizations is a labor organization, within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment ofBoykin Barnett,WillieDodson, and Lovena Johnson, thereby discouragingmembership in the Congress of Industrial Organizations, the respondent Sewellhas engaged in and is engaging in_ unfair labor practices, within the meaningof Section 8 (3) of the Act.3.By discriminating againstWillieDodson and Lovena Johnson becausethey gave testimony under the Act, the respondent Sewell has engaged in andis engaging in unfair labor practices, within the meaning of Section 8 (4) ofthe Act.4.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent Sewellhas engaged in and is engaging in unfair labor practices, within the meaningof Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.`6.The respondent Sewell, by discharging Julia Scarbrough, has not engagedin unfair labor practices, within the,meaning of Section 8 (3) 'of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,Sewell Hats, Inc, its officers, agents, successors, and assigns shall :1Cease and desist from :(a)Discouraging membership in Congress of Industrial Organizations, orany other labor organization of its employees, by discharging, laying off, orrefusing to reinstate any of its employees, or in any other manner discrim-inating in regard to their hire and tenure of employment, or any term or con-dition of their employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in 'concerted activities for the purpose of collective bar-gaining, or other mutual aid or protection as guaranteed in Section 7 of the Act23By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred byan employee in connectionwith obtaining work and working else-where than for the respondent, which wouldnot have been incurredbut for his unlawfuldischarge and the consequentnecessityof his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnitedBrotherhood of Carpenters and Joinersof Amer-ica,Lumber and SawmillWorkers Union,Local2590,8 N. L R. B. 440.Monies receivedfor work performed upon Federal,State, county,municipal,or other work-relief projectsshall be considered as earnings.SeeRepublic,Steel Corporationv.N. L. R. B.,311U. S. 7. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act:(a)Offer to Boykin Barnett, Willie Dodson, and Lovena Johnson, immediateand full reinstatement to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges ;(b)Make whole Boykin Barnett, Willie Dodson, and Lovena Johnson, andeach of them, for any loss of pay he may have suffered by reason of the respond-ent's discrimination against him, by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages from the date of hisdischarge to the date of the respondent's offer of reinstatement, less his net earn-ings" during said period;(c)Post immediately in conspicuous places in its plant in Red Oak, Georgia,and maintain for a period of at least sixty (60) consecutive days from the (lateof posting, notices to its employees stating : (1) that the respondent will notengage in the conduct from which it is recommended that it cease and desist inparagraph 1 (a) and (b) of these recommendations; (2) that the respondent willtake the affirmative action set forth in paragraph 2 (a) and (b) of these recom-mendations; and (3) that the respondent's employees are free to become or remainmembers of Congress of Industrial Organizations, and that the respondent willnot discriminate against any employees because of membership or activity inthat or any other labor organization(d)Notify the-Regional Director for the Tenth Region in writing within ten(10) days from the receipt of this Intermedite Report what steps the respondenthas taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further, recommended that the complaint, insofar as it alleges that therespondent discriminated in regard to the hire and tenure of employment ofJulia Scarbrough, within the meaning of Section 8 (3) of the Act, be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington, D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the date of the order transferring thecase to the Board.¨HENRY J KENTTrial ExaminerDated October 8, 1943.11 Sae footnote 23.supra